      Case 4:21-cv-00397-DPM Document 5 Filed 05/13/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

DAVID TYRON JONES                                           PLAINTIFF

v.                      No. 4:21-cv-397-DPM

SHELBY COUNTY SHERIFF
DEPARTMENT, Sheriff;
CRITTENDEN COUNTY SHERIFF
DEPARTMENT, Sheriff; DOES,
Government Hospitals in Tennessee
and Arkansas                                            DEFENDANTS

                            JUDGMENT
     The complaint is dismissed without prejudice.



                                                  V
                                 D .P. Marshall Jr.
                                 United States District Judge
